                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  MARCUS THOMAS,                                  )
                                                  )
          Petitioner                              )
                                                  )        No. 2:18-cv-02878-TLP-tmp
  v.                                              )
                                                  )
  GRADY PERRY,                                    )
                                                  )
         Respondent.                              )


                  ORDER DENYING MOTION FOR DISCOVERY AND
                  FOR PRODUCTION OF EXCULPATORY EVIDENCE


       Petitioner Marcus Thomas moves for discovery and for production of exculpatory

evidence. (Motion (“Mot.”), ECF No. 5.) Petitioner specifically seeks information pertaining to

the investigation that resulted in his state-court conviction, information concerning witnesses to

his crime, and information regarding communications between Petitioner and the state

prosecutor. (Id.) Thomas requests in camera inspection if there is some question about the

exculpatory nature of evidence. (Id. at PageID 126.) He requests these materials at the earliest

opportunity and in advance of evidentiary proceedings. (Id.) The Court DENIES Petitioner’s

Motion for the following reasons.

                                      LEGAL STANDARD

       Habeas petitioners do not have an automatic right to discovery. See Johnson v. Mitchell,

585 F.3d 923, 934 (6th Cir. 2009) (quoting Stanford v. Parker, 266 F.3d 442, 460 (6th Cir.

2001)). Discovery in habeas cases is controlled by Rule 6(a) of the Rules Governing Section

2254 Cases in the United States District Courts (“Habeas Rules”). Habeas Rule 6 is meant to be
“consistent” with the Supreme Court’s decision in Harris v. Nelson, 394 U.S. 286 (1969), where

the Court held that petitioners must be given an adequate opportunity to seek out information

about the facts of their case when the allegations reasonably demonstrate that the petitioner is

entitled to relief. See Bracy v. Gramley, 520 U.S. 899, 909 (1997).

        Under this rule, “[a] judge may, for good cause, authorize a party to conduct discovery

under the Federal Rules of Civil Procedure and may limit the extent of discovery.” See Cornwell

v. Bradshaw, 559 F.3d 398, 410 (6th Cir. 2009) (“For good cause shown, the district court has

the discretion to permit discovery in a habeas proceeding . . . .”). The rule further states that “[a]

party requesting discovery must provide reasons for the request.”

        The “good cause” standard is not demonstrated by “bald assertions” or “conclusory

allegations.” Stanford, 266 F.3d at 460; see also Williams v. Bagley, 380 F.3d 932, 974 (6th Cir.

2004). Instead, the requested discovery must be materially related to claims raised in the habeas

petition and likely to “resolve any factual disputes that could entitle [the petitioner] to relief.”

Williams, 380 F.3d at 975 (quoting Stanford, 266 F.3d at 460) (internal quotation marks

omitted); see Bracy, 520 U.S. at 908–09 (allowing discovery relevant to “specific allegations” of

fact in support of a claim of constitutional error); Post v. Bradshaw, 621 F.3d 406, 425 (6th Cir.

2010) (stating that discovery provides petitioner “that extra evidence he . . . needs to prove or

strengthen his case”); Braden v. Bagley, No. 2:04-CV-842, 2007 WL 1026454, at *2 (S.D. Ohio

Mar. 30, 2007) (“Rule 6’s ‘good cause’ standard requires petitioner to at least attempt to identify

what he expects to uncover through his discovery requests.”).1 In other words, Rule 6(a) does

not permit a “fishing expedition masquerading as discovery,” Stanford, 266 F.3d at 460.



1
 “The Sixth Circuit has not determined whether § 2254(e)(2) applies to motions for discovery.”
Hill v. Anderson, 4:96CV0795, 2010 WL 5178699, at *8 (N.D. Ohio Dec. 14, 2010). A
petitioner may show good cause under Habeas Rule 6 without meeting the higher standard for an
                                                   2
                                           ANALYSIS

       Petitioner’s Motion does not establish a connection between the requested information

and specific allegations in his petition. Moreover, he does not state what he expects this

information to reveal. The Court therefore finds that Petitioner has not demonstrated good cause

for discovery.

                                         CONCLUSION

       For these reasons, the Court DENIES Petitioner’s Motion for Discovery and for

Production of Exculpatory Evidence.

       SO ORDERED, this 6th day of May, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




evidentiary hearing in 28 U.S.C. § 2254(e)(2). Payne v. Bell, 89 F. Supp. 2d 967, 970 (W.D.
Tenn. 2000); see Braden, 2007 WL 1026454, at *6 (distinguishing discovery from factual
development under § 2254(e)(2)); see also Simmons v. Simpson, No. 3:07-CV-313-S, 2009 WL
4927679, at *5-6 (W.D. Ky. Feb. 12, 2009) (stating that this view is not unanimously held by all
federal courts).
                                                 3
